TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 2, 2016



                                     NO. 03-16-00596-CV


         Eileen Merritt, Inc. d/b/a ATS Engineers, Inspectors & Surveyors, Appellant

                                                v.

      State Farm Lloyds as Subrogee of William Ballard and Mandl Ballard, Appellee




         APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on September 14, 2016.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.